Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is in response to Applicant’s communication of September 13, 2021 Applicant’s arguments have been considered.
Claims 1-3, 5-10, and 12-22 are currently pending and are being examined.
Claims 1, 19 and 20 have been amended.
Claims 4 and 11 have been canceled. 
Priority Date: September 21, 2018.
Status of Office Action: FINAL

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al. (US 9489693 B2) in view of Sobol et al. (US 20150186872) in view of Lin et al. (US US20190266587 A1). Hereinafter known as Vargas, Sobol and Lin respectively.
With respect to claim 1, Vargas teaches 
A high-security toggle-able user interface ("TUI") for immediate display of distinct subsets of a dataset, the TUI comprising: 
a verification module configured to receive a plurality of signals and establish a level of verification status (Vargas,c.4 l.32-50 teaches GUI 14a may provide the user with an efficient and user-friendly presentation of information using a plurality of displays having interactive fields, pull-down lists, and buttons operated by the user, c.2 l.32-33 teaches authentication means verification, c.4 l.51-61 teaches authentication kiosk, c.5 l.66- c.6 l.20 teaches processor 16 may optionally receive a signal from user interface 14 indicating that the user pressed a start button and/or that the user entered login credentials to use kiosk 12, c.1 l.41-55 further teaches A multi-purpose kiosk may offer a variety of financial products, such as a credit account, a debit account, a prepaid account, and/or an affinity account. The financial products can be offered in a variety 
However, Vargas does not teach 
said dataset comprising a sequence of numbers associated with a payment instrument ,
and a screen for displaying data;
;
	and wherein: 
the payment instrument is a temporary payment instrument;
and the temporary payment instrument and the tangible payment instrument share an account number, and differ with respect to an expiration date, and the expiration date of the temporary payment instrument is earlier than the expiration date of the tangible payment instrument;
2Application No. 16/193,076 Attorney Docket No. 104-439 		Reply Dated August 21, 2020
Sobol does teach 
said dataset comprising a sequence of numbers associated with a payment instrument (Sobol, [0060] teaches authentication information (e.g., username/passwords, PINs, tokens, biometric information, etc.) associated with one or more virtual transaction card requests, and/or transaction information associated with one or more virtual transaction cards in the memory 246, [0062] further teaches Once server 230 determines that either or both the user and/or the mobile device are authorized for a temporary virtual transaction card, the server 230 is configured to: 1) generate a new account number for the virtual transaction card, 2) link the new account number to an existing account number of the user, 3) render a virtual transaction card comprising the new account number, and 4) transmit the rendering of the virtual transaction card to the authenticated mobile device of the user.)
and a screen for displaying data ([0034] teaches mobile banking application may be presented on a graphical user interface (GUI) associated with the mobile device. Accessing the mobile banking application may comprise the user providing one or more login credentials prior to being granted access to the application.);
wherein: in response to a first signal, the verification module upgrades the verification status from a default level to a first level ([0040] teaches the system communicates information associated with the VTC to the mobile device of the user so that the user can easily access the VTC for use, [0041] further teaches In such an embodiment, the user must first be authenticated by the mobile banking application prior to accessing the VTC for use);
	and wherein: 
the payment instrument is a temporary payment instrument ([0016]);
and the temporary payment instrument and the tangible payment instrument share an account number, and differ with respect to an expiration date, and the expiration date of the temporary payment instrument is earlier than the expiration date of the tangible payment instrument ([0010], [0016]);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to provide a user interface for accessing a  virtual card, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to access a new virtual card through a secure system with the motivations to immediately replace a lost debit/credit card temporarily (c.1 l.10-21, Vargas) ([0003], Sobol).
However, Vargas in view of Sobol does not teach
when the verification status is at the first level, the screen displays a first, partial, subset of the dataset;
in response to a second signal, the verification module upgrades the verification status from the first level to a second level;
and when the verification status is at the second level, the screen is augmented with the ability to toggle to display a second, sensitive, subset of the dataset and to return to a display of the first subset of the dataset:
Lin does further teach
when the verification status is at the first level, the screen displays a first, partial, subset of the dataset (Lin, [0157-0158], [0167]);
in response to a second signal, the verification module upgrades the verification status from the first level to a second level (Lin, [0167]);
and when the verification status is at the second level, the screen is augmented with the ability to toggle to display a second, sensitive, subset of the dataset and to return to a display of the first subset of the dataset (Lin, [0115], [0144-0145],[0157-0158], [0167], FIG. 7-10B):
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a user interface for accessing a virtual card as taught by Vargas in view of Sobol and implement peer-to-peer transactions and, more particularly, to various systems, methods, and electronic devices configured to initiate and process such transactions as taught by Lin to provide one or more communication interfaces configured to send or transmit information stored on the device (Lin, [0009] ), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to manage transaction information through a secure system with the motivations to provide  a single transaction point for the sending and receiving payments, thus reducing or eliminating the need for the user to carry each physical payment instruments (e.g., multiple credit/debit cards) (Lin, [0011]).

With respect to Claim 2, Vargas in view of Sobol in view of Lin teach the method of claim 1. However, Vargas does not teach wherein the first signal and/or the second signal include one or more of:
correct entry of a password in an input/output ("110") component of the TUI;
correct entry of a personal identification number ("PIN") in an I/O component of the TUI; 
biometric authentication;
 and recognition of a trusted user access.
Sobol does teach wherein the first signal and/or the second signal include one or more of:
correct entry of a password in an input/output ("110") component of the TUI;
correct entry of a personal identification number ("PIN") in an I/O component of the TUI; 
biometric authentication;
 and recognition of a trusted user access ([0060] teaches authentication information (e.g., username/passwords, PINs, tokens, biometric information, etc.) associated with one or more virtual transaction card requests, and/or transaction information associated with one or more virtual transaction cards in the memory 246.);.
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1.
With respect to Claim 3, Vargas in view of Sobol  in view of Lin teach the method of claim 1. However, Vargas does not teach wherein the second signal includes correct entry, in an input/output ("I/O") component of the TUI, of a temporary passcode that was transmitted to a device for two-step authentication.
	Sobol does teach wherein the second signal includes correct entry, in an input/output ("I/O") component of the TUI, of a temporary passcode that was transmitted to a device for two-step authentication ([0031] teaches A strong authentication process is a security measure that requires two or more authentication steps.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
Claim 4 (CANCELLED)
With respect to Claim 5, Vargas in view of Sobol in view of Lin teach the method of claim 1. However Vargas does not teach wherein the sequence of numbers includes one or more of:
a 16-digit account number associated with the payment instrument; an expiration date associated with the payment instrument; 
and a card verification value ("CVV") associated with the payment instrument.
Sobol does teach The TUI of claim 4, wherein the sequence of numbers includes one or more of:
 a 16-digit account number associated with the payment instrument ([0030] teaches card number); 
an expiration date associated with the payment instrument; 
and a card verification value ("CVV") associated with the payment instrument ([0037] teaches the mobile device may have previously registered with the financial institution of the user using a unique eight (8) digit identifier, such as ########, [0038] further teaches system may also generate a new security code, such as a card verification value (CVV), and expiration date. In some embodiments, the CVV may be dynamic and may automatically change for different transaction. And again, in other embodiments, the user may be able to generate a one-time passcode/security code for the VTC, such as a new CVV number.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 6, Vargas in view of Sobol in view of Lin teach the method of claim 5. However Vargas does not teach wherein the first subset of the dataset includes the last 4 digits of the 16-digit account number.
Sobol does teach wherein the first subset of the dataset includes the last 4 digits of the 16-digit account number ([0037] teaches mobile device may retrieve the eight-digit number for two-tiered authentication, Note: Examiner reasonably interprets that one of ordinary skill in the art can change authentication methods from eight digits to 4 digit retrieval).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 7, Vargas in view of Sobol in view of Lin teach the method of claim 1. However, Vargas does not teach The TUI of claim 5, wherein the second subset of the dataset includes all the digits of the 16-digit account number.
Sobol does teach wherein the second subset of the dataset includes all the digits of the 16-digit account number ([0030] teaches card number, Note: Examiner reasonably interprets that debit/credit cards have 16 digit card number).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 8, Vargas in view of Sobol in view of Lin teach the method of claim 7. However, Vargas does not teach wherein the second subset of the dataset further includes the expiration date and the CVV.
Sobol does teach wherein the second subset of the dataset further includes the expiration date and the CVV ([0038] further teaches system may also generate a new security code, such as a card verification value (CVV), and expiration date. In some embodiments, the CVV may be dynamic and may automatically change for different transaction. And again, in other embodiments, the user may be able to generate a one-time passcode/security code for the VTC, such as a new CVV number.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 9, Vargas in view of Sobol in view of Lin teach the method of claim 1. However, Vargas does not teach wherein display of the second subset of the dataset provides sufficient data for: executing online transactions; and/or executing transactions at card-less automated teller machines ("ATM").
Sobol does teach wherein display of the second subset of the dataset provides sufficient data for: executing online transactions; and/or executing transactions at card-less automated teller machines ("ATM") ([0041] teaches It will be understood that the VTC may be used in online and/or non-online transactions or in transactions. It will also be understood that, in some embodiments, the temporary VTC may cease to be accessible or used for transactions when a replacement physical transaction card is issued and/or activated by the user.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 10, Vargas in view of Sobol in view of Lin teach the method of claim 1. However, Vargas does not teach wherein the payment instrument is a debit card.
Sobol does teach wherein the payment instrument is a debit card ([0039] teaches it will be understood that a card number or new number assigned to a VTC may be different and distinct from a number of the associated account maintained at the financial institution. So that, when a user loses or misplaces a debit card associated with a checking account with a financial institution, in some embodiments, only the number associated with the debit card is canceled and the account number of the checking remains the same because it may unaffected by the loss or misplacing of the debit card.)
Claim 11 (CANCELLED)
With respect to Claim 12, Vargas in view of Sobol in view of Lin teach the method of claim 1. However, Vargas does not teach wherein the temporary payment instrument is associated with an expiration date that is 30 days from the creation of the temporary payment instrument.
Sobol does teach wherein the temporary payment instrument is associated with an expiration date that is 30 days from the creation of the temporary payment instrument ([0041] teaches It will be understood that the VTC may be used in online and/or non-online transactions or in transactions. It will also be understood that, in some embodiments, the temporary VTC may cease to be accessible or used for transactions when a replacement physical transaction card is issued and/or activated by the user.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 13, Vargas in view of Sobol in view of Lin teach the method of claim 1. However, Vargas does not teach wherein the temporary payment instrument is deactivated when the tangible payment instrument is activated.
Sobol does teach wherein the temporary payment instrument is deactivated when the tangible payment instrument is activated ([0041] teaches It will be understood that the VTC may be used in online and/or non-online transactions or in transactions. It will also be understood that, in some embodiments, the temporary VTC may cease to be accessible or used for transactions when a replacement physical transaction card is issued and/or activated by the user.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 14, Vargas in view of Sobol in view of Lin teach the method of claim 13. However, Vargas does not teach wherein the tangible payment instrument is periodically or substantially continuously monitored for activation.
Sobol does teach wherein the tangible payment instrument is periodically or substantially continuously monitored for activation ([0041] teaches It will be understood that the VTC may be used in online and/or non-online transactions or in transactions. It will also be understood that, in some embodiments, the temporary VTC may cease to be accessible or used for transactions when a replacement physical transaction card is issued and/or activated by the user.)
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 15, Vargas in view of Sobol in view of Lin teach the method of claim 1. However, Vargas does not teach wherein the temporary payment instrument is a digital payment instrument independent of a physical embodiment.
Sobol does teach wherein the temporary payment instrument is a digital payment instrument independent of a physical embodiment ([0041] teaches It will be understood that the VTC may be used in online and/or non-online transactions or in transactions. It will also be understood that, in some embodiments, the temporary VTC may cease to be accessible or used for transactions when a replacement physical transaction card is issued and/or activated by the user.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 16, Vargas in view of Sobol in view of Lin teach the method of claim 1. However, Vargas does not teach further comprising a digital wallet, wherein the digital wallet is updated to include the temporary payment instrument, and updating the digital wallet includes replacing an old payment instrument with the temporary payment instrument, said old payment instrument being a previous version of the temporary payment instrument.
Sobol does teach further comprising a digital wallet, wherein the digital wallet is updated to include the temporary payment instrument, and updating the digital wallet includes replacing an old payment instrument with the temporary payment instrument, said old payment instrument being a previous version of the temporary payment instrument ([0041] teaches It will be understood that the VTC may be used in online and/or non-online transactions or in transactions. It will also be understood that, in some embodiments, the temporary VTC may cease to be accessible or used for transactions when a replacement physical transaction card is issued and/or activated by the user.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 17, Vargas in view of Sobol in view of Lin teach the method of claim 16. However, Vargas does not teach wherein, when a tangible payment instrument associated with the temporary payment instrument is activated, the digital wallet is further updated to include the tangible payment instrument, and the further update of the digital wallet replaces the temporary payment instrument with the tangible payment instrument.
Sobol does teach wherein, when a tangible payment instrument associated with the temporary payment instrument is activated, the digital wallet is further updated to include the tangible payment instrument, and the further update of the digital wallet replaces the temporary payment instrument with the tangible payment instrument ([0041] teaches It will be understood that the VTC may be used in online and/or non-online transactions or in transactions. It will also be understood that, in some embodiments, the temporary VTC may cease to be accessible or used for transactions when a replacement physical transaction card is issued and/or activated by the user.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 18, Vargas in view of Sobol in view of Lin teach the method of claim 17. However, Vargas does not teach wherein the update and the further update are executed without a need to manually re-provision the digital wallet.
Sobol does teach wherein the update and the further update are executed without a need to manually re-provision the digital wallet ([0041] teaches It will be understood that the VTC may be used in online and/or non-online transactions or in transactions. It will also be understood that, in some embodiments, the temporary VTC may cease to be accessible or used for transactions when a replacement physical transaction card is issued and/or activated by the user.)
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 20,  Vargas teaches A multiple-level verification system for authorizing instantaneous display of varying levels of a dataset comprising sensitive payment instrument information, said system comprising an authentication module configured to (Vargas, c.7 l.52-65 teaches “At step 228, kiosk 12 provisions the selected financial product on behalf of the selected vendor based on the first user input and the second user input. As discussed with respect to FIG. 1, in some embodiments kiosk 12 may provision the financial product itself and in other embodiments kiosk 12 may interact with the selected vendor to approve and/or configure the financial product (e.g., by communicating with server 24 associated with the selected vendor via network 22). Provisioning the financial product may include issuing a plastic card (e.g., a card with a magnetic stripe or an embedded radio frequency identifier (RFID)), a token for a mobile device, or other suitable means for facilitating transactions using the selected financial product.”):
in response to a first criterion, upgrade a verification status from a default level to a first level (Vargas, c.7 l.52-65, Note: Examiner reasonably interprets that updating an existing account or opening a new account is an upgrade from a default level to a first level);
However, Vargas does not teach

wherein: 
the payment instrument is a temporary payment instrument; the temporary payment instrument is a digital version of a tangible payment instrument; 
the tangible payment instrument is associated with a first qualification threshold; 
the digital version is associated with a second qualification threshold; 
and the second qualification threshold is higher than the first qualification threshold.
and the temporary payment instrument and the tangible payment instrument share an account number, and differ with respect to an expiration date, and the expiration date of the 6Application No. 16/193,076 Attorney Docket No. 104-439Reply Dated March 9, 2021 temporary payment instrument is earlier than the expiration date of the tangible payment instrument
Sobol does teach 
the payment instrument is a temporary payment instrument; the temporary payment instrument is a digital version of a tangible payment instrument (Sobol, [0038], [0039]); 
the tangible payment instrument is associated with a first qualification threshold (Sobol, [0039]); 
the digital version is associated with a second qualification threshold (Sobel, [0039]); 
and the second qualification threshold is higher than the first qualification threshold (Sobol, [0039] teaches In such an embodiment, the system may assign a new credit limit or available funds to the VTC that is less than the credit limit or available fund of the misplaced or lost physical transaction card. The new credit limit or available funds amount that is assigned to the VTC may be set by either the financial institution that maintains the account associated with the VTC or by the user who is the holder of the accounts associated with the VTC. In some embodiments, the new credit limit or funds available for the VTC is flexible and may fluctuate based on a transaction type or merchant codes involved in a transaction involving the VTC. For example, if the VTC is used in a transaction involving a grocer, the system may increase the new credit limit or funds available for these types of transactions involving a grocer)
and the temporary payment instrument and the tangible payment instrument share an account number, and differ with respect to an expiration date, and the expiration date of the 6Application No. 16/193,076 Attorney Docket No. 104-439Reply Dated March 9, 2021 temporary payment instrument is earlier than the expiration date of the tangible payment instrument (Sobol, [0010], [0016]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
However, Vargas in view of Sobol does not teach
 when the verification status is at the first level, transmit a first signal to a device to allow display of a first, partial, subset of the dataset;
in response to a second criterion, upgrade the verification status from the first level to a second level;
and when the verification status is at the second level, transmit a second signal to the device to allow display of a second, sensitive, subset of the dataset and a return to display_ of the first subset of the dataset;
Lin does further teach
 when the verification status is at the first level, transmit a first signal to a device to allow display of a first, partial, subset of the dataset (Lin, [0157-0158], [0167]);
in response to a second criterion, upgrade the verification status from the first level to a second level ((Lin, [0157-0158], [0167]);
and when the verification status is at the second level, transmit a second signal to the device to allow display of a second, sensitive, subset of the dataset and a return to display_ of the first subset of the dataset (Lin, [0115], [0144-0145],[0157-0158], [0167], FIG. 7-10B (230) teaches that the default payment source number are masked only to show partial account numbers)
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a user interface for accessing a virtual card as taught by Vargas in view of Sobol and implement peer-to-peer transactions and, more particularly, to various systems, methods, and electronic devices configured to initiate and process such transactions as taught by Lin to execute the motivation as mentioned in claim 1.
With respect to Claim 21, Vargas in view of Sobol in view of Lin teach the method of claim 20. However, Vargas does not teach wherein the first criterion includes correct entry of a password.
Sobol does teach wherein the first criterion includes correct entry of a password ([0060] teaches authentication information (e.g., username/passwords, PINs, tokens, biometric information, etc.) associated with one or more virtual transaction card requests, and/or transaction information associated with one or more virtual transaction cards in the memory 246,).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).
With respect to Claim 22, Vargas in view of Sobol in view of Lin teach the method of claim 20. However, Vargas does not teach wherein the second criterion includes correct entry of a temporary passcode that was transmitted to a device for two-step authentication.
Sobol does teach wherein the second criterion includes correct entry of a temporary passcode that was transmitted to a device for two-step authentication ([0031] teaches A strong authentication process is a security measure that requires two or more authentication steps.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a multi-purpose, multi-tenant kiosk as taught by Vargas and implement a temporary virtual card as taught by Sobol to execute the motivations as mentioned in claim 1(c.1 l.10-21, Vargas) ([0003], Sobol).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vargas in view of Lin.
With respect to Claim 19,  Vargas teaches One or more non-transitory computer-readable media storing computer-executable instructions which, when executed by a processor on a computer system, perform a method for instantaneous, high-security display of distinct subsets of a dataset, the dataset comprising payment instruction data,  the method comprising (Vargas,c.4 l.32-50 teaches GUI 14a may provide the user with an efficient and user-friendly presentation of information using a plurality of displays having interactive fields, pull-down lists, and buttons operated by the user, c.2 l.32-33 teaches authentication means verification, c.4 l.51-61 teaches authentication kiosk, c.5 l.66- c.6 l.20 teaches processor 16 may optionally receive a signal from user interface 14 indicating that the user pressed a start button and/or that the user entered login credentials to use kiosk 12, c.1 l.41-55 further teaches A multi-purpose kiosk may offer a variety of financial products, such as a credit account, a debit account, a prepaid account, and/or an affinity account. The financial products can be offered in a variety of formats (e.g., magnetic stripe, radio frequency identifier, mobile token). A multi-tenant kiosk may offer financial products from a variety of vendors, such as multiple financial institutions and/or multiple retailers): 
receiving a first signal (Vargas,c.4 l.32-50 c.2 l.32-33, c.5 l.66- c.6 l.20 c.1 l.41-55);
in response to the first signal, upgrading a verification status from a default level to a first level (Vargas,c.4 l.32-50 c.2 l.32-33, c.5 l.66- c.6 l.20 c.1 l.41-55);

However, Vargas does not teach
when the verification status is at the first level, displaying on a screen a first subset of the dataset ;
in response to a second signal, upgrading the verification status from the first level to a second level ;
and when the verification status is at the second level, augmenting the screen with the ability to toggle to display a second, sensitive, subset of the dataset, and to return to a display of the first subset of the dataset, said augmenting comprising providing a selectable option on the screen that, when selected, toggles the screen from displaying the first subset to displaying the second subset.
Lin does teach 
when the verification status is at the first level, displaying on a screen a first subset of the dataset (Lin, [0157-0158], [0167]);
in response to a second signal, upgrading the verification status from the first level to a second level (Lin, [0157-0158], [0167]);
and when the verification status is at the second level, augmenting the screen with the ability to toggle to display a second, sensitive, subset of the dataset, and to return to a display of the first subset of the dataset, said augmenting comprising providing a selectable option on the screen that, when selected, toggles the screen from displaying the first subset to displaying the second subset (Lin, c.24 l.62- c.25 l.11, c.26 l.15-42.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a user interface for accessing a virtual card as taught by Vargas in view of Sobol and implement peer-to-peer transactions and, more particularly, to various systems, methods, and electronic devices configured to initiate and process such transactions as taught by Lin to execute the motivation as mentioned in claim 1.
Response to Argument
Applicant’s arguments with respect to claims 1-3, 5-10, and 12-22 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on Mon-Fri at 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697                 
                                                                                                                                                                                              /HAO FU/Primary Examiner, Art Unit 3697